Citation Nr: 0033350	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from October 1993 to September 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the benefit 
sought on appeal.
.

FINDING OF FACT

The veteran does not have hearing loss of the right ear by VA 
standards. 


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred or aggravated 
during active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for hearing loss of the right ear.  Specifically, 
she alleges that she developed hearing loss in her right ear 
due to exposure to loud noise when she worked as a unit 
supply and armored specialist in the weapons division at her 
station in Germany.  She relates that in the performance of 
her duties she was exposed to noise on the range and in the 
field.  Service connection is currently in effect for hearing 
loss of the left ear, which has been assigned a 
noncompensable disability evaluation and for tinnitus, which 
has been evaluated as 10 percent disabling.  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Where certain diseases, such as sensorineural hearing loss, 
are manifested to a compensable degree within the initial 
post-service year, service connection may be granted on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  For purposes of a hearing loss claim, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that, when audiometric 
test results do not meet the regulatory requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  

With regard to the current appeal, a July 1993 service 
examination report shows that the veteran had pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
25
15
5
LEFT
20
35
35
30
15

Repeat audiometric testing in October 1993 reflected the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
05
00
LEFT
20
35
20
30
05

In October 1993, the veteran was issued earplugs and it was 
noted that she was routinely exposed to hazardous noise.  

In November 1995, it was indicated that the veteran had mild 
mid-frequency sensorineural hearing loss greater in the right 
ear than in the left ear, but was described as being 
consistent normal middle ear function and cochlear SOL.  
Additionally, it was noted that the veteran's hearing loss 
was not significant enough to warrant the use of 
amplification devices to assist with hearing.  

In September 1996, the veteran reported that her hearing had 
gotten worse.  A September 1996 examination report showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
30
10
00
LEFT
10
40
15
30
05

A September 1996 clinical report reflects a diagnosis of mild 
sensorineural hearing loss in both ears at 1000 and 2000 Hz.  

Post-service medical records consist of a February 1998 VA 
examination report and records from Miracle-Ear Hearing 
Systems.  In February 1998, the veteran reported that during 
service she worked in the supply room and also performed 
field support duties.  As a unit armorer she had range duties 
as well as maintenance duties.  Although she wore protective 
hearing devices, she stated that her exposure to loud noise 
on the range and in the field caused hearing damage.  The 
veteran indicated that she had difficulty hearing normal 
conversations, watching TV, and hearing in restaurants or 
places where there was background noise.  On authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
35
5
0
LEFT
5
40
40
35
5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that upon entrance into service, the veteran 
had a pre-existing hearing loss, with no greater deviation 
poorer than 5dB at the time of her September 1996 discharge 
examination.  These deviations were noted to be well within 
test retest and the VA examiner stated that no change had 
taken place at the time of the February 1998 examination.  
The veteran was shown to have a mild sensorineural hearing 
loss at the 1000 through 2000 Hz range in the right ear.  Her 
speech recognition scores were described as excellent in both 
ears when words were presented in quiet at normal 
conversational levels.  The examiner indicated that upon 
review of the claims file, the veteran had a mid frequency 
sensorineural hearing loss prior to entrance into service.  
Her hearing thresholds at the time of entrance into service 
revealed evidence of elevation of thresholds at 1000 and 2000 
Hz on the right.  There were some fluctuations in the record, 
but the data shown during the VA examination did not reflect 
any worsening of hearing from that documented in September 
1993 at the time of the veteran's discharge from service.  

Records from Miracle-Ear Hearing Systems dated June 1999 do 
not provide evidence to support the veteran's claim of 
entitlement to service connection for hearing loss of the 
right ear.

The medical evidence of record shows that the veteran had 
some pre-existing hearing loss of the right ear prior to 
service and from the time of her discharge from service to 
the present, she has continued to have decreased hearing 
acuity in the right ear.  That notwithstanding, there is no 
evidence beyond the veteran's contentions establishing that 
the veteran currently has hearing loss in the right ear by VA 
standards.  Although the February 1998 VA examination report 
includes a diagnosis of mild sensorineural hearing loss at 
1000 through 2000 Hz of the right ear, the audiometric 
results do not satisfy the criteria for hearing loss under 
38 C.F.R. § 3.385.  As the veteran is a layperson with no 
medical training or expertise, her contentions, alone, do not 
constitute competent medical evidence of a current 
disability.  See Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
As such, the veteran's claim of entitlement to service 
connection for hearing loss of the right ear must be denied.  
Simply put, "[i]n the absence of proof a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


ORDER

Service connection for hearing loss of the right ear is 
denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

